Case 4:15-cr-00207-MAC-KPJ Document 496 Filed 12/01/20 Page 1 of 3 PageID #: 2769




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §           CASE NO. 4:15-CR-207(11)
                                                   §           CASE NO. 4:17-CR-221(1)
  JEROME RUSSELL KELLY                             §           CASE NO. 4:17-CR-222(1)

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Jerome Russell Kelly’s (“Kelly”) pro se letter

  motion for reconsideration (#495), wherein he requests that the court reconsider its September 8,

  2020, Order (#493), denying his two prior motions for compassionate release/home confinement

  on the merits. The previous order addressed Kelly’s various health problems, the medical care

  he was receiving, and the relevant 18 U.S.C. § 3553(a) factors in detail in a sixteen-page decision.

  In his letter motion, Kelly primarily restates his prior motions, but he claims that certain

  circumstances have changed.

           The only changes he mentions are his experiencing a brief, transient ischemic attack

  (“TIA”) on September 19, 2020, and an increase in the number of COVID-19 cases at the United

  States Medical Center for Federal Prisoners in Springfield, Missouri (“USMCFP Springfield”),

  where he is housed. Kelly attached medical records documenting his TIA, which occurred when

  he awoke at 4:45 a.m. and went to the bathroom where he became dizzy and fell. He was taken

  to the nurse on call and then to the emergency room where he was evaluated by Narius Aresh

  Virji, M.D., later that day. Upon examining Kelly, Dr. Virji concluded, “All of his symptoms

  have resolved and he feels good overall at this time.” Although Kelly denied having similar

  complaints in the past, as noted in the court’s prior order, a transfer summary from USMCFP

  Springfield, dated December 11, 2019, lists ischemic cardiopathy as one of his diagnoses. On
Case 4:15-cr-00207-MAC-KPJ Document 496 Filed 12/01/20 Page 2 of 3 PageID #: 2770




  September 21, 2020, after undergoing several tests and having his medications adjusted to prevent

  future occurrences, medical personal assessed that Kelly, age 48, was medically stable, and he was

  discharged that day. Prior to discharge, an examination revealed that his blood pressure, pulse,

  temperature, heart, and lungs were normal. His medical records contain a notation confirming

  that Kelly “feels like he is back to his baseline, denies any complaints.”

         With regard to the conditions at USMCFP Springfield, as of December 1, 2020, the figures

  available at www.bop.gov list 19 inmates (out of a total inmate population of 825) and 21 staff

  members as having confirmed positive cases of COVID-19, 275 inmates and 124 staff members

  who have recovered, and 8 inmates who have succumbed to the disease. Hence, it appears that

  the facility where Kelly is housed is handling the outbreak appropriately and providing adequate

  medical care to a population of inmates who almost all have pre-existing health problems, leading

  to their being placed in a federal medical center at the outset. As the court previously noted,

  USMCFP Springfield is a fully functioning medical unit that can accommodate Kelly’s needs. He

  is in a far better position to receive appropriate health care at USMCFP Springfield than at an

  unidentified address in Mississippi with an unknown individual, where Kelly requests to be placed

  in home confinement.

         In any event, in the instant motion, Kelly does not assert any novel legal arguments,

  present any new bases for relief, raise any substantial factual or legal issues warranting relief,

  show that he is receiving inadequate heath care at the federal medical center where he is housed,

  or demonstrate that he would not pose a risk to society, if released.

         For the foregoing reasons and for the reasons detailed in the court’s prior order, Kelly’s

  letter motion for reconsideration (#495) is dismissed with prejudice.


                                                  2
Case 4:15-cr-00207-MAC-KPJ Document 496 Filed 12/01/20 Page 3 of 3 PageID #: 2771




            SIGNED at Beaumont, Texas, this 1st day of December, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                           3
